Citation Nr: 1132672	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  09-00 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Togus Regional Office (RO) in Augusta, Maine


THE ISSUE

Entitlement to waiver of overpayment in the amount of $138,099.55.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active military service from February 1989 to September 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 decision by the Department of Veterans' Affairs (VA) Philadelphia, Pennsylvania, Regional Office(RO)'s Committee on Waivers and Compromises.  By way of the June 2007 decision, the RO denied the Veteran's waiver of overpayment in the amount of $138, 099.55.  Jurisdiction over the claims folders was subsequently transferred to the Togus RO. 

The Veteran testified before the undersigned Acting Veterans Law Judge in April 2010. 


FINDINGS OF FACT

1.  The Veteran was granted a 100 percent rating for paranoid schizophrenia effective December 7, 1995.  

2.  The RO received notice of an outstanding warrant for the Veteran in May 2006. The warrant was outstanding from the state of Arizona from October 20, 1994.

3.  The Veteran's service-connected disability compensation payments were terminated, due to the RO's determination of his status as a fugitive felon, as of December 27, 2001, and an overpayment of $138.099.55 was created.  

4.  The Veteran submitted evidence that he cleared the warrant on January 26, 2007.

5.  There is no indication of fraud, misrepresentation or bad faith on the part of the Veteran in the creation of this debt nor is there evidence that the Veteran knowingly violated his probation.  




CONCLUSION OF LAW

By granting the Veteran the benefit of the doubt, recovery of the overpayment of disability compensation in the amount of $138,099.55 would be against equity and good conscience. 38 U.S.C.A. § 5302, 5304, 5305 (West 2002); 38 C.F.R. § 3.370 (2010); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  The VCAA, however, does not apply to waiver claims.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002); Lueras v. Principi, 18 Vet. App. 435 (2004); and Reyes v. Nicholson, 21 Vet. App. 370 (2007) (the notice provisions of 38 U.S.C. § 5103(a) do not apply to Chapter 53 proceedings).


II. Analysis

Recovery of an overpayment may be waived if there is no indication of fraud, misrepresentation, or bad faith, on the part of the person or the persons having an interest in obtaining the waiver, and recovery of such indebtedness would be against equity and good conscience.  See 38 U.S.C.A. § 5302(c) (West 2002); 38 C.F.R. §§ 1.962, 1.963 (2010).

In the absence of fraud, misrepresentation, or bad faith, consideration may be given as to whether recovery of the overpayment would be against equity and good conscience.  The standard "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  The decision reached should not be unduly favorable or adverse to either side.  The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the Government.  In making this determination, consideration will be given to the following elements, which are not intended to be all-inclusive: (1) the fault of the debtor; (2) balancing of faults between the debtor and VA (3) undue hardship of collection on the debtor; (4) whether collection would defeat the purpose of an existing benefit to the veteran; (5) whether failure to collect a debt would result in the unjust enrichment of the veteran; and (6) whether the veteran changed positions to his detriment in reliance upon a granted VA benefit.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a) (2010); Ridings v. Brown, 6 Vet. App. 544, 546 (1994).

A Veteran who is otherwise eligible for a benefit, to include VA pension, may not be paid or otherwise provided such benefit for any period during which such Veteran is a fugitive felon. See 38 U.S.C.A. § 5313B; 38 C.F.R. § 3.666.  The Board recognizes that the fugitive felon provision was enacted in 2001 and regulations promulgated in 2003.  The provision was enacted on December 27, 2001, and the pertinent implementing regulation was made effective as of that date. See 68 Fed. Reg. 34539 (June 10, 2003).  Thus, the Veteran was in receipt of VA benefits and became a fugitive felon at the time the law was enacted and the implementing regulation was promulgated.  He likely was not aware of the change in law and regulation or their effect.  However, VA is bound by the statute and is required to apply it and the Veteran's awareness of the change in law does not mitigate his fault or place fault on VA. In the Board's view, prompt action was taken by VA to notify the Veteran of his status once the existence of the warrant was known.

The Board notes that in addressing how fugitive felon status affected payment of VA benefits to dependents, a VA Office of General Counsel opinion noted that the VA fugitive felon provision was modeled after Public Law No. 104-193, which barred fugitive felons from receiving Supplemental Security Insurance (SSI) from the Social Security Administration (SSA) and food stamps from the Department of Agriculture. VAOPGCPREC 7-2002.  It was also noted that Public Law No. 104-193 'was designed to cut off the means of support that allows fugitive felons to continue to flee.'  Id.  The Public Law No. 104-193 provision barring fugitive felons from receiving SSI benefits is essentially identical to the VA provision cited above. See 42 U.S.C.A. § 1382(e)(4)(A).

The Veteran was granted a 100 percent rating for paranoid schizophrenia effective December 7, 1995; the Board notes that by the way of a January 2004 rating decision the Veteran was found not competent to handle disbursement of funds and was appointed a beneficiary.  In May 2006 the VA Fugitive Felon Program received notice that the Veteran had an outstanding warrant from the Sherriff of Mohave County in Arizona from October 20, 1994; the warrant was for obstruction of justice.   In May 2006 and June 2006 the RO notified the Veteran of the outstanding warrant and he was informed that Section 505 of Public Law 107-103 (codified at 38 U.S.C.A. § 5313B (West 2002) and implementing regulation at 38 C.F.R. § 3.665(n) (2010)), prohibited the payment of VA benefits to beneficiaries while they are fugitive felons.  The letter defined a fugitive felon as a person who is fleeing to avoid prosecution, custody, or confinement for a felony and includes a person who is a fugitive by reason of violating a condition of probation or parole imposed for commission of a felony; the definition was taken from the statute.  The letter further informed the Veteran that he would be given 60 days to clear the warrant.  He was given specific information as to the warrant agency, the date of the warrant, and a contact telephone number.  The Veteran was advised that the RO proposed to terminate his payments effective from December 27, 2001 (date Public Law 107-103 became effective), unless evidence was received that the warrant was cleared. He was also advised he could request a hearing in the matter.  

In September 2006 the Veteran's private attorney contacted the Veteran's federal fiduciary and stated that he was in touch with the Mohave County Sherriff's office and spoke to the deputy at least three times.  He stated that the deputy would not confirm whether or not there was a warrant for the Veteran's arrest and that to date he had not received any written confirmation from any law enforcement officers verifying the Veteran's outstanding warrants.  In February 2007 a Petition for Termination of Probation was filed in the Superior Court of the State of Arizona; it was noted that on June 16, 1994, the Veteran was convicted of Theft, an Undesignated Class 6 felony, and was sentenced to two years probation.  It was also noted that on October 19, 2004, a Petition to Revoke Probation was filed with the Court, and on January 26, 2007, it was ordered dismissing the Petition to Revoke Probation.  It was noted that the October 19, 2004, Petition to Revoke Probation stated that the defendant failed to pay any Court-ordered monies to date; it was also noted that on February 1, 2007, it was advised by the Mohave County Superior Court Clerk's Office that there was no longer a record of the Veteran's payment history.  It was then determined that the current offense be determined a Class 1 Misdemeanor, the defendant be terminated from probation, and an order of discharge issued.  

The Veteran testified before the Board that he was not aware of any outstanding warrants from Arizona prior to being notified by the RO.  He testified that in the past he had taken steps to check with the police to see if he had any outstanding warrants and was not informed of any and that he also had given his mother money to pay any outstanding legal fees; therefore, he believed that he had no outstanding legal issues and warrants.  

In reviewing the elements listed at 38 C.F.R. § 1.965(a) the Board finds that there is no evidence of fraud, misrepresentation or bad faith on the part of the Veteran.  He has made consistent and seemingly credible statements that he had no knowledge of the fugitive felon provisions.  Therefore, the elements pertaining to "equity and good conscience" must be addressed.   After a careful review of the Veteran's claims file the Board finds that in equity and good conscience the waiver of overpayment must be granted. 

First, the Board finds that there is no evidence that the Veteran was aware of the outstanding warrant; as soon as the Veteran was made aware of the warrant he took immediate actions to figure out what the warrant was for and how to have it removed.  The Board also finds the Veteran's testimony credible that he thought his mother took care of it and that he did check to see if there were any outstanding warrants but was not informed of any.  In addition, the Board notes that the Veteran reported his only income was VA compensation of $2, 471.00 and that his monthly expenses were $2, 471.00 ($500 for rent/mortgage, $1000 for food, $300 for utilities and heat, and $671 for other living expenses).  

The Board finds that this debt was not created by the Veteran's actions; he did not know about the warrant and there is no evidence that he was fleeing prosecution. See also Oteze Fowlkes v. Adamec, 432 F.3d 90, 96-97 (2nd. Cir. 2005) (interpreting fugitive felon provision applicable to SSA benefits and finding that "the statute's use of the words 'to avoid prosecution' confirms that for 'flight' to result in a suspension of benefits, it must be undertaken with a specific intent, i.e. to avoid prosecution.") In addition, once the Veteran was informed of the warrant he took immediate actions to deal with it and it was then dismissed.  

In sum, the Board finds that the Veteran was not aware of the outstanding warrant and that in equity and good conscience the  waiver of overpayment must be granted. 


ORDER

Waiver of overpayment in the amount of $138,099.55 is granted. 



____________________________________________
N. Rippel
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


